Title: From John Adams to Thomas McKean, 2 June 1812
From: Adams, John
To: McKean, Thomas



Dear Sir
Quincy June 2. 1812

Our ancient and venerable Friend Clinton is gone before us. It had long been my intention to write to him: but while I was busied about many things perhaps of less importance, he has Slipped out of my reach. I am determined no longer to neglect a moment to write to you lest I Should glide away where there is no pen and ink.
Nearly thirty eight years ago our friendship commenced. It has never been interrupted, to my Knowledge, but by one Event. Among all the Gentlemen with whom I have Acted and lived in the World, I know not any two, who have more uniformly agreed in Sentiment upon political principles, forms of Government and national Policy, than you and I have done, except upon one great Subject: a most important and momentous one, to be Sure. That Subject was the French Revolution. This, at the first appearance of it, you thought a “Minister of Grace”: I fully believed it to be a “Goblin damn’d.”
Hence all the estrangement between Us, that I know or ever Suspected. There is no reason that this Should now keep Us asunder, for I presume there can be little difference of Opinion at present upon this Subject.
When Pultney accepted a Peerage, Some drol Wit wrote
“Of all the Patriot things that Pultny writ The Earl of Bath confutes them every bit.”
We may now Say
Of all the glorious things French Patriots writ The Emperor confutes them every Bit.
There can be no question of Honours or Profits, or Rank or Fame between you and me at present. Personal Friendship and private feelings are all that remain
I Should be happy to hear of your Health and prosperity: but I cannot conclude without one political Observation.
In ancient Times Massachusetts, Pensilvania and Virginia agreed very well: Why Should they be at variance now?
I hope Sir you will excuse this intrusion and believe me to be / Still with much Esteem your Friend and / Servant

John Adams